El Jcjez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
*338The Federal Laud Bank of Baltimore demandó a Gene-rosa Román viuda de Mora y a sns hijos en cobro de crédito hipotecario, por la vía ordinaria, ante la Corte de Distrito de Areeibo, y fallado el caso a su favor, obtuvo por adjudi-cación en pública subasta el dominio del inmueble hipotecado. Generosa Román inició entonces separadamente un procedi-miento de injunction contra el banco y el márshal de la Corte de Distrito de Areeibo para evitar que se le desalojase - de la, finca donde residía y donde según alega tenía constituido su hogar seguro. La corte expidió una orden para mostrar causa y mientras tanto colocó a los demandados en entre-dicho. Compareció el banco para solicitar que el caso fuese trasladado a la Corte de Distrito de San Juan, y decretado el traslado, la peticionaria interpuso recurso de apelación contra la orden de la corte inferior.
En diciembre 5 de 1933 la Corte de Distrito de San Juan, a solicitud del Federal Land Bank of Baltimore, previa pres-tación de fianza, decretó la disolución de la orden de entre-dicho que había sido dictada. Pidió entonces el banco a la Corte de Distrito de Areeibo, en el pleito sobre ejecución de hipoteca, que se le diese posesión de la finca, y expedido el mandamiento solicitado, la demandada, ante la amenaza de s.er lanzada por el márshal, desalojó la referida propiedad, siendo ésta ocupada por el banco.
La parte apelada solicita la desestimación de la apelación interpuesta por la peticionaria, basándose en que la apelación del incidente de traslado resulta frívola y académica, por cuanto la solicitud de injunction objeto del pleito carece de fundamento y finalidad, toda vez que el Federal Land Bank of Baltimore ha tomado posesión del inmueble y sólo queda por ventilarse el supuesto derecho de hogar seguro que dice tener la peticionaria sobre la finca en cuestión. La parte apelante se opone a la desestimación, alegando que el recurso no es académico, porque si se revocase la orden apelada, la actuación de la Corte de Distrito de San Juan carecería de *339eficacia, incluyendo la revocación del injunction mediante la fianza prestada.
El auto de injunction se solicitó y obtuvo para evitar que la demandada fuese desalojada de la finca. El injunction decretado fia sido disuelto y la finca está boy en posesión del banco. La resolución que pueda recaer en el recurso inter-puesto, ya se confirme o revoque la orden apelada, en nada puede alterar la posición que ocupan las partes. Si se re-suelve el recurso en favor de la peticionaria y se revoca la orden de traslado, esta revocación no puede restituir a la pe-ticionaria en la posesión del inmueble. La peticionaria ten-drá que utilizar, independientemente de este recurso de injunction, el procedimiento que la ley prescribe para que sus alegados derechos de hogar seguro sean judicialmente resuel-tos. Desalojada la finca por la parte apelante y ocupada en la actualidad por el Federal Land Bank of Baltimore, ha des-aparecido la causa que originó la solicitud de injunction y produjo la orden de entredicho, y cualquier resolución que se dicte en el recurso interpuesto resultará prácticamente aca-démica, por la razón de que ya no hay litigio en cuanto al injunction, aunque la peticionaria conserve sus derechos para discutir en el procedimiento adecuado, su reclamación sobre hogar seguro. El banco, que solicitó’y obtuvo el traslado, ha prestado una fianza para garantizar los derechos de la pe-ticionaria.

Debe desestimarse el recurso interpuesto.